
	
		I
		112th CONGRESS
		1st Session
		H. R. 2312
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Jones (for
			 himself and Mr. Kissell) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide a
		  special rule with respect to purchases by the Department of Defense of textile
		  and apparel products of Federal Prison Industries.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Defense Textile and
			 Apparel Procurement Fairness Act.
		2.Special rule relating
			 to purchases by the Department of Defense of textile and apparel products of
			 Federal Prison Industries
			(a)Special
			 ruleSection 2410n of title 10, United States Code, is amended by
			 adding at the end the following new subsection:
				
					(h)Textile and
				apparel products(1)(A)Notwithstanding
				subsection (b), the Secretary of Defense may not purchase a textile or apparel
				product for which Federal Prison Industries has a significant market
				share.
							(B)For purposes of this paragraph,
				Federal Prison Industries shall be treated as having a significant market share
				for a textile or apparel product if the Secretary, in consultation with the
				Administrator for Federal Procurement Policy, determines that the Federal
				Prison Industries share of the Department of Defense market for the product is
				greater than 5 percent.
							(C)Federal Prison Industries may not
				submit an offer for a contract with the Department of Defense for any textile
				or apparel product reserved for small businesses.
							(D)Not later than January 1 of each
				year, the Secretary of Defense shall submit to Congress a report relating to
				textile and apparel product purchases pursuant to this subsection. The report
				shall contain information on the following:
								(i)Market research determinations that
				led to the award of contracts for textile or apparel products to Federal Prison
				Industries.
								(ii)A detailed statement on the
				disbursement of funds to Federal Prison Industries under all contracts for
				textile and apparel products with the Department of Defense during the
				preceding fiscal year.
								(iii)The effect of Federal Prison
				Industries’ preference (in section 4124(d) of title 18) on textile and apparel
				products in the private sector.
								(E)Federal Prison Industries may not
				continue to perform under a contract for a textile or apparel product under its
				preference (in section 4124(d) of title 18) if, after receiving the award of
				that contract, Federal Prison Industries subsequently subcontracts the work
				intended to be done by Federal prisoners to another entity.
							(F)If the Department of Defense reduces
				the quantity of items to be delivered under any indefinite delivery-indefinite
				quantity contract for a textile or apparel product, the Department shall reduce
				Federal Prison Industries’ share of the contract by the same percentage that it
				reduces industry’s share of the contract.
							(2)In this subsection, the term
				product means an individual end item purchased by the Department
				or an item with an individual National Stock
				Number.
						.
			(b)Conforming
			 amendmentSubsection (b)(1) of such section is amended by
			 striking The Secretary and inserting Except as provided
			 in subsection (h), the Secretary.
			
